 


109 HR 67 IH: National Commission on the Modernization of the United Nations Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 67 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Crenshaw introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To establish the National Commission on the Modernization of the United Nations. 
 
 
1.Short TitleThis Act may be cited as the National Commission on the Modernization of the United Nations Act of 2005. 
2.EstablishmentThere is established a commission to be known as the National Commission on the Modernization of the United Nations. 
3.Duties of the Commission 
(a)In GeneralThe Commission shall— 
(1)conduct a study of the areas specified in this section; 
(2)recommend reforms with respect to such areas; and 
(3)enumerate methods to implement each recommendation. 
(b)Study of Extent of Modernization within Confines of Present CharterThe Commission shall— 
(1)study the requirements for and extent to which a modernization of the organizational structure and practices of the United Nations can be effectuated that do not require substantive changes to be made to the Charter of the United Nations; and 
(2)make recommendations to implement such a modernization. 
(c)Study of Extent of Modernization Requiring Modifications to Present CharterThe Commission shall— 
(1)study the requirements for and extent to which a modernization of the organizational structure and practices of the United Nations can only be effectuated by requiring substantive changes to be made to the Charter, paying particular attention to the areas of study enumerated in subsections (d) through (i); and 
(2)make recommendations to implement such a modernization. 
(d)Study of Member State PrinciplesThe Commission shall study the principles to which states should adhere as members of the United Nations, paying particular attention to the following: 
(1)Whether states that espouse and enforce values that are counter to the Charter should be permitted to be members of the United Nations. 
(2)What recourse should be available to the United Nations to respond to a member state that has engaged in conduct counter to the Charter. 
(3)What conduct on the part of a member state would constitute sufficient grounds for— 
(A)expulsion; 
(B)condemnation; or 
(C)sanction. 
(e)Study of Member State StatusThe Commission shall study the feasibility of mandating the following requirements of member states: 
(1)Requirement of regular review by the United Nations of the status of all member states to determine if member states continue to adhere to the principles outlined in the Charter. 
(2)Requirement for member states to— 
(A)sign a Declaration of Member States declaring that the signatory state agrees to adhere to the principles of United Nations membership; and 
(B)review the principles of the United Nations to determine whether the state should withdraw from membership if the state determines that the United Nations is not adhering to the implementation of the Charter. 
(f)Study of Proportional Representation on Principal OrgansThe Commission shall study the following: 
(1)Whether all states should have one vote in the General Assembly. 
(2)Whether the United Nations should be structured in a bi-cameral fashion. 
(g)Study of Organizational and Business FunctionsThe Commission shall study the following: 
(1)Whether auxiliary commissions and organizations of the United Nations should be funded by member dues. 
(2)Whether such commissions and organizations detract from the Charter principles by draining resources away from the primary functions of the United Nations. 
(3)Whether member states can create caucuses and fund them to deal with matters of common interest without detracting from the main objectives of the United Nations. 
(h)Study of Use, Structure, and Goals of Peacekeeping and Humanitarian EffortsThe Commission shall study the following: 
(1)Whether the United Nations should maintain a separate peacekeeping force. 
(2)Identification of successes of past peacekeeping and humanitarian efforts. 
(i)Study of Enforcement of ResolutionsThe Commission shall study the credibility of resolutions when the United Nations does not mandate their absolute obedience. 
4.Membership 
(a)Number and AppointmentThe Commission shall be composed of nine members appointed from among persons who are not officers or employees of any government, as follows: 
(1)Two members appointed by the President. 
(2)Two members appointed by the Speaker of the House of Representatives. 
(3)Two members appointed by the Majority Leader of the Senate. 
(4)One member appointed by the Minority Leader of the Senate. 
(5)One member appointed by the Minority Leader of the House of Representatives. 
(6)One member appointed by the Secretary of State 
(b)Terms of office 
(1)In GeneralEach member shall be appointed for the life of the Commission. 
(2)Special RuleA member who is appointed to the Commission and who subsequently becomes an officer or employee of any government may not continue as a member. 
(c)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(d)ChairpersonThe Chairperson of the Commission shall be elected by the members after consultation with the Speaker and minority leader of the House of Representatives and the majority leader and minority leader of the Senate. Pending such election, a provisional Chairperson shall be designated by the President. 
(e)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
5.Director and Staff 
(a)DirectorThe Commission shall appoint a Director who shall be paid at the rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(b)Staff 
(1)In GeneralSubject to paragraph (2), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel. 
(2)Applicability of Certain Civil Service LawsThe Director may make such appointments subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates. 
(c)Staff of Federal AgenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
(d)Administrative Support ServicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this Act. 
6.Powers of Commission 
(a)Meetings 
(1)In generalThe Commission shall meet at the call of the Chairperson. 
(2)QuorumA majority of the members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(b)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(c)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
7.Reports 
(a)Interim reportWithin six months after the date of the enactment of this Act, the Commission shall submit to Congress an interim report on the activities of the Commission under this Act. 
(b)Final reportNot later than 12 months after the date of the enactment of this Act, the Commission shall submit to Congress a final report containing a statement of the findings, conclusions, and recommendations of the Commission. 
8.TerminationThe Commission shall terminate 15 days after submission of its final report under section 7(b). 
9.DefinitionsIn this Act: 
(1)CharterThe term Charter means the Charter of the United Nations. 
(2)CommissionThe term Commission means the National Commission on the Modernization of the United Nations. 
(3)MemberThe term member means a member of the Commission. 
 
